


117 HR 3075 IH: Illegal Fishing and Forced Labor Prevention Act
U.S. House of Representatives
2021-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 3075
IN THE HOUSE OF REPRESENTATIVES

May 11, 2021
Mr. Huffman (for himself and Mr. Graves of Louisiana) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committees on Ways and Means, Transportation and Infrastructure, Agriculture, and Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To address seafood slavery and combat illegal, unreported, or unregulated fishing, and for other purposes.


1.Short titleThis Act may be cited as the Illegal Fishing and Forced Labor Prevention Act. 2.DefinitionsIn this Act, the following definitions apply:
(1)Oppressive Child laborThe term oppressive child labor has the meaning given such term in section 3 of the Fair Labor Standards Act of 1938 (29 U.S.C. 203). (2)Forced laborThe term forced labor means any labor or service provided for or obtained by any means described in section 1589(a) of title 18, United States Code.
(3)Human traffickingThe term human trafficking has the meaning given the term severe forms of trafficking in persons in section 103 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102). (4)Illegal, unreported, or unregulated fishingThe term illegal, unreported, or unregulated fishing has the meaning given such term in section 609 of the High Seas Driftnet Fishing Moratorium Protection Act (16 U.S.C. 1826j(e)), as amended by this Act.
(5)SeafoodThe term seafood means fish meal, and all marine animal and plant life meant for consumption as food other than marine mammals and birds, including fish, shellfish, shellfish products, and processed fish. (6)Seafood fraudThe term seafood fraud means the mislabeling or misrepresentation of the information required under this Act or other any other Federal law or international agreement (other than this Act) pertaining to the import, export, transport, sale, harvest, processing, or trade of seafood, including—
(A)the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.); (B)the Lacey Act Amendments of 1981 (16 U.S.C. 3371 et seq.);
(C)the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et seq.); (D)the FDA Food Safety Modernization Act (Public Law 111–353);
(E)the Fair Packaging and Labeling Act (15 U.S.C. 1451 et seq.); (F)subtitle D of the Agricultural Marketing Act of 1946 (7 U.S.C. 1638 et seq.);
(G)parts 60 and 65 of title 7, Code of Federal Regulations (or any successor regulations);  (H)part 123 of title 21, Code of Federal Regulations (or any successor regulations); and
(I)section 216.24 of title 50, Code of Federal Regulations. (7)Seafood Import Monitoring ProgramThe term Seafood Import Monitoring Program means the Seafood Traceability Program established under section 300.324 of title 50, Code of Federal Regulations.
(8)SecretaryThe term Secretary means the Secretary of Commerce, acting through the Administrator of the National Oceanic and Atmospheric Administration. ICombating Human Trafficking through Seafood Import Monitoring 101.DefinitionsIn this title, the following additional definitions apply:
(1)Competent authorityThe term competent authority means government and any third party that meets certain governing criteria. Such criteria shall be established by regulation, after outreach to key environmental and labor stakeholders.  (2)Unique vessel identifierThe term unique vessel identifier means a unique number that stays with a vessel for the duration of the vessel’s life, regardless of changes in flag, ownership, name, or other changes to the vessel.
102.Expansion of Seafood Import Monitoring Program to all speciesThe Secretary shall, not later than 2 years after the date of enactment of this Act, expand the Seafood Import Monitoring Program to apply to all seafood and seafood products imported into the United States. 103.Automated commercial environmentThe Secretary of Homeland Security acting through the Commissioner of U.S. Customs and Border Protection, in coordination with the Secretary of Commerce, shall, not later than 6 months after the date of enactment of this Act, develop and implement a strategy to improve the quality and verifiability of certain data elements in the Automated Commercial Environment system that prioritizes the use of enumerated data types, such as checkboxes, dropdown menus, or radio buttons, and any additional elements the Agency finds necessary, among other options, rather than open text fields, for—
(1)authorization to fish;  (2)unique vessel identifier (if available);
(3)catch document identifier; (4)location of wild-capture harvest and landing or aquaculture location; 
(5)type of fishing gear used to harvest the fish; (6)name of farm or aquaculture facility, if applicable; and
(7)location of aquaculture facility, if applicable. 104.Additional data requirements for Seafood Import Monitoring Program data collection (a)In generalNot later than one year after date of enactment of this Act, the Secretary shall revise section 300.324 of title 50, Code of Federal Regulations, to—
(1)require at the time of entry for imported seafood and seafood products— (A)location of catch or cultivation, including—
(i)geographic location at a resolution of not less than 1 degree latitude by 1 degree longitude; (ii)the country code of the International Organization for Standardization if the catch was within the exclusive economic zone or territorial waters of a country;
(iii)if appropriate, the regional fisheries management organization or organizations having jurisdiction over the catch, if it occurs within the jurisdiction of any regional fisheries management organization; and (iv)the Food and Agriculture Organization major fishing area codes;
(B)electronic reports of chain-of-custody records that identify, including with unique vessel identifiers when applicable, each custodian of the seafood, including transshippers, processors, storage facilities, and distributors and the physical address of such facilities; (C)maritime mobile service identity number of harvesting and transshipment vessels; and
(D)beneficial owner of each harvesting and transshipment vessel or aquaculture facility, when applicable; (2)require all importers submitting seafood import data to require prior notification and submission of seafood import data at least 72 hours and no more than 15 days prior to entry; and
(3)require verification and certification of harvest information by competent authorities at all major transfer points in the supply chain, including harvest, landing, processing, and transshipment at the time of entry. (b)Forced laborThe Secretary, working in direct consultation with the Secretary of Homeland Security, Department of Labor, and Department of State, shall, not later than one year after the date of enactment of this Act, complete a regulatory process to establish additional key data elements for the Seafood Import Monitoring Program, that collect information about labor conditions in the harvest, transshipment, and processing of imported fish and fish products. 
(c)International Fisheries Trade PermitNot later than one year after the date of enactment of this Act, the Secretary shall— (1)publish and maintain on the website of the National Marine Fisheries Service a list of all current International Fisheries Trade Permit holders, including the name of the permit holder and expiration date of the permit;
(2)begin to revoke, modify, or deny issuance of an International Fisheries Trade with respect to a permit holder or applicant that has violated any requirement of section 300.322, 300.323, 300.324, or 300.325 of title 50, Code of Federal Regulations; and (3)require an International Fisheries Trade Permit for importers.
105.Efforts to improve detection of at-risk seafood importsThe Secretary of Commerce, in consultation with the Secretary of Homeland Security, Secretary of Labor, and the Secretary of State, shall, not later than one year after the date of enactment of this Act, finalize a detailed strategic plan to develop, mature, and adopt artificial intelligence and machine learning technologies to detect imports of fish and fish products at risk of being associated with illegal, unreported, or unregulated fishing, human trafficking, forced labor, and seafood fraud, and provide a detailed report of such strategic plan to the Committee on Natural Resources of the House of Representatives, and Committee on Commerce of the Senate. 106.Import audits (a)Audit proceduresThe Secretary shall, not later than 1 year after the date of enactment of this Act, implement procedures to audit information and supporting records of sufficient numbers of imports of seafood and seafood products subject to the Seafood Import Monitoring Program to support statistically robust conclusions that the samples audited are representative of all seafood imports with respect to a given year.
(b)Annual revisionIn developing the procedures required in subsection (a), the Secretary shall, not less frequently than once each year, revise such procedures to prioritize for audit those imports originating from countries— (1)identified pursuant to sections 609(b) or 610(a) of the High Seas Driftnet Fishing Moratorium Protection Act (16 U.S.C. 1826j(b) or 1826k(a)) that have not yet received a subsequent positive certification pursuant to sections 609(d) or 610(c) of such Act, respectively;
(2)identified by an appropriate regional fishery management organization as being the flag state or landing location of vessels identified by other countries or regional fisheries management organizations as engaging in illegal, unreported, or unregulated fishing; (3)identified as having human trafficking, including forced labor, in any part of the seafood supply chain, including on vessels flagged in such country and including feed for cultured production, in the most recent Trafficking in Persons Report issued by the Department of State in accordance with the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7101 et seq.);
(4)identified as producing goods that contain seafood using forced labor or oppressive child labor in the most recent List of Goods Produced by Child Labor or Forced Labor in accordance with the Trafficking Victims Protection Act (22 U.S.C. 7101 et seq.); and (5)identified as at risk for human trafficking, including forced labor, in their seafood catching and processing industries by the report required in section 3563 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92).
107.Interagency coordinationThe Secretary shall coordinate with the relevant agencies to ensure that data elements described in this title can be submitted through the International Trade Data System Automated Commercial Environment to U.S. Customs and Border Protection. 108.Availability of fisheries information (a)In generalSection 402(b)(1) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1881a(b)(1)) is amended by striking or after the semicolon at the end of subparagraph (G), by striking the period at the end of subparagraph (H) and inserting ; or , and by adding at the end the following: 

(I)to Federal agencies responsible for screening of imported seafood and for the purpose of carrying out the duties under or with respect to— (i)the Seafood Import Monitoring Program;
(ii)the Antarctic Marine Living Resources Program; (iii)the Tuna Tracking and Verification Program;
(iv)the Atlantic Highly Migratory Species International Trade Program; (v)the List of Goods Produced by Child Labor or Forced Labor in accordance with the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7101 et seq.);
(vi)the Trafficking in Persons Report required by section 110 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7107);  (vii)enforcement activities and regulations authorized under section 307 of the Tariff Act of 1930 (19 U.S.C. 1307); and
(viii)the taking and related acts in commercial fishing operations under section 216.24 of title 50, Code of Federal Regulations; (J)to Federal, State and local agencies for the purposes of verification and enforcement of title II of this Act; or
(K)information that pertains to catch documentation and legality of catch, if disclosure of that information would not materially damage the value of catch or business.. (b)Implementation deadlineNot later than 1 year after the date of enactment of this Act, the Secretary shall issue regulations implementing the amendments in this section.
109.Report on seafood import monitoring
(a)Report to Congress and public availability of reportsThe Secretary shall, not later than 120 days after the end of each fiscal year and annually thereafter, submit to the Committee on Natural Resources of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report that summarizes the National Marine Fisheries Service’s efforts to prevent the importation of seafood harvested through illegal, unreported, or unregulated fishing, particularly with respect to seafood harvested, produced, processed, or manufactured by forced labor. Each such report shall be made publicly available on the Internet website of the National Oceanic and Atmospheric Administration. (b)ContentsEach report submitted under subsection (a) shall include—
(1)the volume and value of seafood species subject to the Seafood Import Monitoring Program, described in section 300.324 of title 50, Code of Federal Regulations, reported by 10-digit Harmonized Tariff Schedule of the United States codes, imported during the previous fiscal year; (2)the enforcement activities and priorities of the National Marine Fisheries Service with respect to implementing the requirements under the Seafood Import Monitoring Program;
(3)the percentage of import shipments subject to this program selected for inspection or the information or records supporting entry selected for audit, as described in section 300.324(d) of title 50, Code of Federal Regulations; (4)the number and types of instances of noncompliance with the requirements of the Seafood Import Monitoring Program;
(5)the number and types of instances of violations of State or Federal law discovered through the Seafood Import Monitoring Program; (6)the seafood species with respect to which violations described in paragraphs (4) and (5) were most prevalent;
(7)the location of catch or harvest with respect to which violations described in paragraphs (4) and (5) were most prevalent; and (8)such other information as the Secretary considers appropriate with respect to monitoring and enforcing compliance with the Seafood Import Monitoring Program.
110.Authorization of appropriationsThere is authorized to be appropriated to the Commissioner of U.S. Customs and Border Protection to carry out enforcement actions pursuant to section 307 of the Tariff Act $20,000,000 for each of fiscal years 2021 through 2025 for enforcement of section 307 of the Tariff Act of 1930 (19 U.S.C. 1307). IISeafood Traceability and Labeling 201.Federal activities on seafood safety and fraud (a)National Sea Grant College ProgramThe Administrator of the National Oceanic and Atmospheric Administration shall ensure that seafood inspection activities are coordinated with the National Sea Grant College Program established by the National Sea Grant College and Program Act of 1966 (33 U.S.C. 1121 et seq.) which may provide outreach to the States, local health agencies, consumers, and the seafood industry on seafood safety and seafood fraud, as needed.
(b)Inspecting To prevent seafood fraudThe Secretary of Commerce and the Secretary of Health and Human Services, in coordination with the Secretary of Homeland Security, shall, to the maximum extent practicable, ensure that inspections and tests for seafood safety also collect information for seafood fraud prevention. 202.Seafood labeling and identification (a)In generalThe Secretary, in coordination with other relevant agencies shall, not later than three years after the date of enactment of this Act, implement the following requirements with respect to fish and fish products imported into the United States or otherwise distributed or offered for sale in interstate commerce:
(1)TraceabilityA requirement that the following information shall accompany seafood through processing and distribution: (A)The United Nations Food and Agriculture Organization Major Fishing Area, or a more specific location, in which the seafood was caught or cultivated.
(B)The acceptable market name (as determined by the Food and Drug Administration), scientific name, and specific Aquatic Sciences and Fisheries Information System number of the Fisheries and Aquaculture Statistics Information Service of the United Nations Food and Agriculture Organization for the seafood species. (C)Whether the seafood was harvested wild or was farm-raised.
(D)The method of harvest of the seafood, including gear type as listed in section 600.725 of title 50, Code of Federal Regulations, or successor regulation, and defined in section 600.10 of such title, or successor regulation.  (E)The date of the catch or harvest.
(F)The weight or number, as appropriate, of product for an individual fish or lot. (G)Date and name of entity (processor, dealer, vessel) to which the seafood was landed.
(H)Name and flag state of vessel and evidence of authorization, and if applicable, a unique vessel identifier. (I)Name and location of the facility from which farm-raised seafood were harvested, the method of cultivation, source and type of feed, and evidence of authorization.
(J)The National Oceanic and Atmospheric Administration Fisheries International Fisheries Trade Permit number issued to the importer of record for the entry, if applicable. (2)LabelingThe following information shall be included in the labeling of seafood through processing, distribution, and final sale:
(A)The information required in subparagraphs (A), (B), (C), and (D) of paragraph (1). (B)Whether the seafood has been previously frozen or treated with any substance other than ice or water.
(C)Whether the seafood was farm-raised along with information regarding the country of cultivation, the location of the aquaculture production area, and the method of cultivation. (b)Production codesThe Secretary shall allow compliance with subsection (a) through the use of production codes, quick response codes, or other types of commonly used processing codes and electronic bar coding methods.
(c)Safe harborNo importer, processor, distributor, or retailer may be found to be in violation of the requirements of this section for unknowingly selling a product that was already mislabeled upon receipt, provided that the importer, processor, distributor, or retailer can provide the required product traceability documentation. 203.Federal enforcement (a)Enforcement by SecretaryThe Secretary of Commerce shall prevent any person from violating this Act in the same manner, by the same means, and with the same jurisdiction, powers, and duties as though section 307 of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1857) was incorporated into and made a part of and applicable to this Act. 
(b)List of offendersThe Secretary of Commerce, in consultation with the Secretary of Health and Human Services, shall develop, maintain, and post on the public website of the Department of Commerce a list that— (1)includes, by country, each exporter whose seafood is imported or offered for import into the United States; and
(2)for each such exporter, tracks the timing, type, and frequency of violations of Federal law relating to seafood fraud and illegal, unreported, or unregulated fishing. (c)InspectionsThe Secretary of Commerce, in consultation with the Secretary of Health and Human Services, shall—
(1)increase, as resources allow, the number of foreign and domestic seafood shipments that are audited or inspected for seafood fraud and illegal, unreported, or unregulated fishing by National Oceanic and Atmospheric Administration auditors and authorized officers, including verification of compliance with the traceability requirements of section 104(a);  (2)conduct audits and inspections, as resources allow, at a sufficient level to promote compliance and deterrence; and
(3)to the maximum extent practicable, ensure that inspections and tests for seafood fraud prevention also collect information to support the Secretary of Health and Human Services in implementing the seafood safety requirements of the FDA Food Safety Modernization Act (Public Law 111–353). (d)Interagency agreement (1)Memorandum of understanding requiredNot later than one year after the date of enactment of this Act, the Secretary of Commerce, the Secretary of Homeland Security, the Secretary of Labor, and the Secretary of Health and Human Services shall jointly execute a memorandum of understanding to codify and improve interagency cooperation on seafood safety, preventing illegal, unreported, or unregulated fishing and human trafficking, including forced labor, and seafood fraud prevention, enforcement, and inspections.
(2)RequirementsThe memorandum of understanding required by paragraph (1) shall include provisions, performance metrics, and timelines as the Secretaries consider appropriate to improve such cooperation described in such paragraph (acting under provisions of law other than this subsection)— (A)to identify and execute specific procedures for using authorities granted under the FDA Food Safety Modernization Act (Public Law 111–353) to ensure and improve the safety of commercially marketed seafood in the United States;
(B)to identify and execute specific procedures for interagency cooperation on— (i)interagency resource and information sharing;
(ii)use and development of forensic tools including means to fill existing gaps in capabilities and eliminate duplication; and (iii)development of specific forensic analysis information required by each agency to promote effective enforcement actions;
(C)to maximize the effectiveness of limited personnel and resources by ensuring that— (i)inspections of seafood shipments and seafood processing and production facilities by the National Oceanic and Atmospheric Administration and the Food and Drug Administration are not duplicative; and
(ii)information resulting from examinations, testing, and inspections conducted by the Department of Commerce with respect to seafood is considered in making risk-based determinations, including the establishment of inspection priorities for domestic and foreign facilities and the examination and testing of domestic and imported seafood; (D)to create a process—
(i)by which data collected by all seafood inspectors and officers of the National Oceanic and Atmospheric Administration and U.S. Customs and Border Protection authorized to conduct inspections of seafood shipments or facilities that process or sell seafood, or authorized officers that conduct analysis of seafood import information, will be used for risk-based screening of seafood shipments, including food safety, adulteration and misbranding, by the Food and Drug Administration beginning not later than one year after the date of enactment of this Act; and (ii)by which data collected by the National Oceanic and Atmospheric Administration, U.S. Customs and Border Protection, the Department of Labor, the Department of State, and the Food and Drug Administration is shared to maximize efficiency and enforcement of seafood safety, fraud prevention, and prohibitions on illegal, unreported, or unregulated fishing;
(E)to create a process by which— (i)data collected by inspectors and officers of other Federal, State, or local agencies authorized to conduct inspections of seafood, or inspections of facilities that process or sell seafood, or data from import analysts, will be used by the Food and Drug Administration for risk-based screening of seafood shipments; and
(ii)data collected by such inspectors and officials is shared with the National Oceanic and Atmospheric Administration, U.S. Customs and Border Protection, Department of Labor, and the Food and Drug Administration to maximize efficiency and enforcement of seafood safety and fraud prevention; and (F)to ensure that officers and employees of the National Oceanic and Atmospheric Administration are utilized by the Secretary of Health and Human Services as third-party auditors pursuant to section 808 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 384d) to carry out seafood examinations and investigations under chapter VIII of such Act.
204.State enforcement
(a)In generalWhenever the attorney general of a State, or an official or agency designated by a State, has reason to believe that any person has engaged or is engaging in a pattern or practice of seafood fraud in violation of section 203, the State may bring a civil action on behalf of its residents to enjoin fraud, an action to recover for actual monetary loss or receive $10,000 in damages for each violation, or both such actions. (b)Willful or knowing violationsIf the court finds the defendant willfully or knowingly violated this Act, the court may increase the amount of the award to an amount equal to not more than 3 times the amount available under subsection (a).
205.Effect on State lawNothing in this title shall preempt the authority of a State to establish and enforce anti-trafficking laws or requirements for improving seafood safety and preventing seafood fraud that are consistent with the requirements of this Act. IIIStrengthening International Fisheries Management to Combat Human Trafficking 301.Denial of port privilegesSection 101(a)(2) of the High Seas Driftnet Fisheries Enforcement Act (16 U.S.C. 1826a(a)(2)) is amended to read as follows:

(2)Denial of port privilegesThe Secretary of Homeland Security shall, in accordance with international law— (A)withhold or revoke the clearance required by section 60105 of title 46, United States Code, for any large-scale driftnet fishing vessels of a nation that receives a negative certification under sections 609(d) or 610(c) of the High Seas Driftnet Fishing Moratorium Protection Act (16 U.S.C. 1826j(d) or 1826k(c)), or fishing vessels of a nation that has been listed pursuant to sections 609(b) or 610(a) of such Act (16 U.S.C. 1826j(b) or 1826k(a)) in two or more consecutive reports as described under section 607 of such Act (16 U.S.C. 1826h), until a positive certification has been received; and
(B)withhold or revoke the clearance required by section 60105 of title 46, United States Code, for fishing vessels of a nation that has been listed pursuant to sections 609(b) or 610(a) of such Act (16 U.S.C. 1826j(b) or 1826k(a)) in two or more consecutive reports as described under section 607 of such Act (16 U.S.C. 1826h); and (C)deny entry of that vessel to any place in the United States and to the navigable waters of the United States, except for the purposes of inspecting such vessel, conducting an investigation, or taking other appropriate enforcement action.. 
302.Identification and certification criteria
(a)Denial of port privilegesStrike subsections (a) and (b) of section 609 of the High Seas Driftnet Fishing Moratorium Protection Act (16 U.S.C. 1826j(a) and (b)), and insert the following:   (a)Cooperation with governments (1)Information collectionThe Secretary, in consultation with the Secretary of State, shall engage with each flag, coastal, port, and market nation that exports seafood to the United States to collect information sufficient to evaluate the effectiveness of such nation’s management of fisheries and control systems to prevent illegal, unreported, or unregulated fishing.
(2)RecommendationsThe Secretary, in consultation with the Secretary of State, shall provide recommendations to such nations to resolve compliance gaps and improve fisheries management and control systems in order to assist such nations in preventing illegal, unreported, or unregulated fishing. (b)Identification and warning (1)For actions of a fishing vesselThe Secretary shall identify and list in the report required by section 607 a nation if a fishing vessel of such nation is engaged or has, in the preceding 3 years, engaged in illegal, unreported, or unregulated fishing. The Secretary shall include all nations that qualify for identification, regardless of whether the Secretary has engaged in the process described in this subsection or under subsection (a). Any of the following relevant information is sufficient to form the basis of an identification: 
(A)compliance reports; (B)data or information from international fishery management organizations, a foreign government, or an organization or stakeholder group;
(C)information submitted by the public; (D)information submitted to the Secretary under section 402(a) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1881a(a)); 
(E)import data collected by the Secretary pursuant to part 300.324 of title 50, Code of Federal Regulations; and (F)information compiled from a Federal agency, including, the Coast Guard and agencies within the Interagency Working Group on Illegal, Unreported, and Unregulated Fishing.
(2)For actions of a nationThe Secretary shall identify, and list in such report, a nation engaging in or endorsing illegal, unreported, or unregulated fishing, including the following: (A)Any nation that is failing, or has failed in the preceding 3-year period, to cooperate with the United States government in providing information about their fisheries management and control systems described in subsection (a) of this section.
(B)Any nation that is violating, or has violated at any point during the preceding 3 years, conservation and management measures, including catch and other data reporting obligations and requirements, required under an international fishery management agreement. (C)Any nation that is failing, or has failed in the preceding 3-year period, to effectively address or regulate illegal, unreported, or unregulated fishing within its fleets in any areas where its vessels are fishing.
(D)Any nation that fails to discharge duties incumbent upon it under international law or practice as a flag, port, or coastal state to take action to prevent, deter, and eliminate illegal, unreported, or unregulated fishing. (E)Any nation that provides subsidies that—
(i)contribute to illegal, unreported, or unregulated fishing or increased capacity and overfishing at proportionally higher rates than subsidies that promote fishery resource conservation and management; or (ii)that otherwise undermine the effectiveness of any international fishery conservation program.
(F)Any nation that has been identified as having human trafficking, including forced labor, in any part of the seafood supply chain in the most recent Trafficking in Persons Report issued by the Department of State in accordance with the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7101 et seq.). (G)Any nation that has been identified as producing seafood-related goods through forced labor or oppressive child labor in the most recent List of Goods Produced by Child Labor or Forced Labor in accordance with the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7101 et seq.).
(H)Any nation that has been identified as at risk for human trafficking, including forced labor, in their seafood catching and processing industries in the report required in section 3563 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92). (3)WarningThe Secretary shall issue a warning to each nation identified under this subsection.
(4)TimingThe Secretary shall make an identification under paragraphs (1) or (2) at any time that the Secretary has sufficient information to make such identification. . (b)Illegal, Unreported, or Unregulated certification determinationSection 609(d)(1) of the High Seas Driftnet Fishing Moratorium Protection Act (16 U.S.C. 1826j(d)(1)) is amended to read as follows:

(1)Certification determination
(A)In generalThe Secretary shall establish a procedure for certifying whether a nation identified under subsection (b) has taken appropriate corrective action with respect to the offending activities identified under section (b) that has led to measurable improvements in the reduction of illegal, unreported, or unregulated fishing and any underlying regulatory, policy, or practice failings or gaps that may have contributed to such identification. (B)Opportunity for commentThe Secretary shall ensure that the procedure established under subparagraph (A) provides for notice and an opportunity for comment by the identified nation.
(C)DeterminationThe Secretary shall, consistent with such procedure, determine and certify to the Congress not later than 90 days after the date on which the Secretary issues a final rule containing the procedure, and biennially thereafter— (i)whether the government of each nation identified under subsection (b) has provided documentary evidence that such nation has taken corrective action with respect to such identification; or
(ii)whether the relevant international fishery management organization has taken corrective action that has ended the illegal, unreported, or unregulated fishing activity by vessels of that nation. (2)Alternative procedureThe Secretary may establish a procedure to authorize, on a shipment-by-shipment, shipper-by-shipper, or other basis the importation of fish or fish products from a fishery within a nation issued a negative certification under paragraph (1) if the Secretary—
(A)determines the fishery has not engaged in illegal, unreported, or unregulated fishing under an international fishery management agreement to which the United States is a party;  (B)determines the fishery is not identified by an international fishery management organization as participating in illegal, unreported, or unregulated fishing activities; and
(C)ensures that any such seafood or seafood products authorized for entry under this section are imported consistent with the reporting and the recordkeeping requirements of Seafood Import Monitoring Program described in part 300.324(b) of title 50, Code of Federal Regulations (or any successor regulation). (3)Effect of certification determination (A)Effect of negative certificationThe provisions of subsections (a) and (b)(3) and (4) of section 101 of the High Seas Driftnet Fisheries Enforcement Act (16 U.S.C. 1826a(a) and (b)(3) and (4)) shall apply to any nation that, after being identified and warned under subsection (b) has failed to take the appropriate corrective actions for which the Secretary has issued a negative certification under this subsection.
(B)Effect of positive certificationThe provisions of subsections (a) and (b)(3) and (4) of section 101 of the High Seas Driftnet Fisheries Enforcement Act (16 U.S.C. 1826a(a) and (b)(3) and (4)) shall not apply to any nation identified under subsection (a) for which the Secretary has issued a positive certification under this subsection.. 303.Illegal, unreported, or unregulated fishing defined (a)Definition of illegal, unreported, or unregulated fishing in the High Seas Driftnet Fishing Moratorium Protection ActSection 609(e) of the High Seas Driftnet Fishing Moratorium Protection Act (16 U.S.C. 1826j(e)) is amended to read as follows:

(e)Illegal, unreported, or unregulated fishing definedIn this title, the term illegal, unreported, or unregulated fishing means any activity set out in paragraph 3 of the 2001 Food and Agriculture Organization International Plan of Action to Prevent, Deter and Eliminate Illegal, Unreported, and Unregulated Fishing.. (b)Definition of illegal, unreported, or unregulated fishing in the Magnuson-Stevens Fishery Conservation and Management ActSection 3 of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1802) is amended by adding at the end the following:

(51)The term illegal, unreported, or unregulated fishing means any activity set out in paragraph 3 of the 2001 Food and Agriculture Organization International Plan of Action to Prevent, Deter and Eliminate Illegal, Unreported, and Unregulated Fishing.. (c)Rule of constructionIn construing the term illegal, unreported, or unregulated fishing for purposes of the High Seas Driftnet Fishing Moratorium Protection Act and the Magnuson-Stevens Fishery Conservation and Management Act, the Secretary shall follow internationally recognized labor rights stated in the International Labour Organization Declaration on Fundamental Principles and Rights at Work and its Follow-Up (1998), including—
(1)freedom of association and the effective recognition of the right to collective bargaining; (2)the elimination of all forms of forced or compulsory labor;
(3)the effective abolition of oppressive child labor, a prohibition on the worst forms of child labor, and other labor protections for children and minors; (4)the elimination of discrimination in respect of employment and occupation; and
(5)acceptable conditions of work with respect to minimum wages, hours of work, and occupational safety and health. 304.Equivalent conservation measures (a)IdentificationSection 610(a) of the High Seas Driftnet Fishing Moratorium Protection Act (16 U.S.C. 1826k(a)) is amended to read as follows:

(a)Identification
(1)The Secretary shall identify and list in the report under section 607— (A)a nation if—
(i)any fishing vessel of that country is engaged, or has been engaged during the preceding 3 years in fishing activities or practices on the high sees or within the exclusive economic zone of another country, that have resulted in bycatch of a protected living marine resource; and (ii)the vessel’s flag state has not adopted, implemented, and enforced a regulatory program governing such fishing designed to end or reduce such bycatch that is comparable to the regulatory program of the United States; and
(B)a nation if— (i)any fishing vessel of that country is engaged, or has engaged during the preceding 3 years, in fishing activities on the high sees or within the exclusive economic zone of another country that target or incidentally catch sharks; and
(ii)the vessel’s flag state has not adopted, implemented, and enforced a regulatory program to provide for the conservation of sharks, including measures to prohibit removal of any of the fins of a shark, including the tail, before landing the shark in port that is comparable to that of the United States. (2)TimingThe Secretary shall make an identification under paragraph (1) at any time that the Secretary has sufficient information to make such identification..
(b)Consultation and negotiationSection 610(b) of the High Seas Driftnet Fishing Moratorium Protection Act (16 U.S.C. 1826k(b)) is amended to read as follows:  (b)Consultation and negotiationThe Secretary of State, acting in conjunction with the Secretary, shall—
(1)notify, as soon as possible, the President, nations that have been identified under subsection (a), and other nations whose vessels engage in fishing activities or practices described in subsection (a), about the provisions of this Act; (2)initiate discussions as soon as possible with all foreign countries which are engaged in, or a fishing vessel of which has engaged in, fishing activities described in subsection (a), for the purpose of entering into bilateral and multilateral treaties with such countries to protect such species and to address any underlying failings or gaps that may have contributed to identification under this Act;
(3)seek agreements calling for international restrictions on fishing activities or practices described in subsection (a) through the United Nations, the Food and Agriculture Organization’s Committee on Fisheries, and appropriate international fishery management bodies; and (4)initiate the amendment of any existing international treaty for the protection and conservation of such species to which the United States is a party in order to make such treaty consistent with the purposes and policies of this section..
(c)Conservation certification procedureSection 610(c) of the High Seas Driftnet Fishing Moratorium Protection Act (16 U.S.C. 1826k(c)) is amended— (1)in subparagraph (A) of paragraph (1), by striking , taking into account different conditions,; 
(2)in paragraph (2), by inserting the public and after by; (3)in paragraph (4)—
(A)in subparagraph (A), by striking , taking into account different conditions; (B)in subparagraph (B), by striking the period at the end and inserting ; and; and
(C)by adding at the end the following:  (C)ensures that any such fish or fish products authorized for entry under this section are imported consistent with the reporting and the recordkeeping requirements of the Seafood Import Monitoring Program established by part 300.324(b) of title 50, Code of Federal Regulations (or any successor regulations).; and
(4)in paragraph (5), by striking (except to the extent that such provisions apply to sport fishing equipment or fish or fish products not caught by the vessels engaged in illegal, unreported, or unregulated fishing). 305.RegulationsNot later than 1 year after the date of enactment of this Act, the Secretary shall promulgate regulations implementing this title.
IVMaritime SAFE Amendments
401.Illegal, Unreported, or Unregulated Fishing Working Group responsibilitiesSection 3551(c) of the Maritime SAFE Act (Public Law 116–92) is amended— (1)in paragraph (12), by striking and at the end;
(2)in paragraph (13), by striking the period at the end and inserting a semicolon; and  (3)by adding at the end:

(14)developing a strategy for leveraging enforcement capacity against illegal, unreported, or unregulated fishing and increasing enforcement and other actions across relevant import control and assessment programs including— (A)the Seafood Import Monitoring Program described in part 300.324(b) of title 50, Code of Federal Regulations (or any successor regulation);
(B)the List of Goods Produced by Child Labor or Forced Labor produced pursuant to section 105 of the Trafficking Victims Protection Reauthorization Act of 2005 (22 U.S.C. 7112);  (C)the List of Nations with vessels engaged in illegal, unreported, or unregulated fishing pursuant to section 607 of the High Seas Driftnet Fishing Moratorium Protection Act (16 U.S.C. 1826h);
(D)the Trafficking in Persons Report required by section 110 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7107);  (E)U.S. Customs and Border Protection’s Forced Labor Division and enforcement activities and regulations authorized under Section 307 of the Tariff Act of 1930 (19 U.S.C. 1307); and
(F)other relevant programs of Working Group member agencies; and (15)assessing areas for increased information sharing and collaboration among Federal Working Group member agencies and State-based enforcement, wildlife, and fisheries management agencies to identify, interdict, investigate, and prosecute illegal, unreported, or unregulated fishing and fraudulent seafood imports into the United States that were a product of such fishing, including through implementation of the Seafood Import Monitoring Program. The Federal Working Group shall emphasize developing, updating, and employing risk screens to analyze harvest, traceability, and verification and certification information in real time as a key pathway to trigger product audits and enforcement actions..
402.Strategic planSection 3552 of the Maritime SAFE Act (Public Law 116–92) is amended by adding at the end:  (c)Strategies To optimize data collection, sharing, and analysis (1)In generalThe strategic plan submitted under subsection (a) shall identify information and resources to prevent illegal, unreported, or unregulated fishing or fraudulently labeled or otherwise misrepresented seafood from entering United States commerce. The report shall include a timeline for implementation of recommendations with respect to each of the following:
(A)Identification of relevant data streams collected by Working Group members. (B)Identification of legal, jurisdictional, or other barriers to the sharing of such data.
(C)Strategies for integrating data streams through the International Trade Data System Automated Commercial Environment or other relevant digital platforms. (D)Recommendations for enhancing the automated risk targeting and effectiveness of risk analysis and detection of illegal, unauthorized, or unreported fishing and fraudulent seafood through the Seafood Import Monitoring Program.
(E)Recommendations for improving the utility and effectiveness of the Commercial Targeting and Analysis Center in detecting illegal, unauthorized, or unreported fishing and fraudulent products through adoption of these strategies or other enhancements. (F)Recommendations for joint enforcement protocols, collaboration, and information sharing between Federal agencies and States.
(G)Recommendations for sharing and developing forensic resources between Federal agencies and States. (H)Recommendations for enhancing capacity for U.S. Customs and Border Protection and National Oceanic and Atmospheric Administration to conduct field investigations and to coordinate enforcement efforts with State enforcement officials.
(I)An implementation strategy, with milestones and deadlines and specific budgetary requirements, for implementing recommendations described in the report. (2)Progress reportNot later than 2 years after submission of the 5-year integrated strategic plan, the Working Group shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate, the Committee on Foreign Relations of the Senate, the Committee on Appropriations of the Senate, the Committee on Transportation and Infrastructure of the House of Representatives, the Committee on Natural Resources of the House of Representatives, the Committee on Foreign Affairs of the House of Representatives, and the Committee on Appropriations of the House of Representatives on progress in implementing the recommendations described in this subsection..
403.Authority to hold fish productsSection 311(b)(1) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1861(b)) is amended— (1)in subparagraph (B), striking ; and and inserting a semicolon;
(2)in subparagraph (C), striking the period and inserting ; and; and (3)by adding at the end the following a new subparagraph: 

(D)detain, for a period of up to 14 days, any shipment of fish or fish product imported into, landed on, introduced into, exported from, or transported within the jurisdiction of the United States, or, if such fish or fish product is deemed to be perishable, sell and retain the proceeds therefrom for a period of up to 21 days.. VMaritime Awareness 501.Automatic identification system requirements (a)Sense of CongressIt is the sense of Congress that automatic identification systems, originally conceived for collision avoidance, are the best available tool to track spatio-temporal fishing efforts and gear deployment in the exclusive economic zone of the United States and on the high seas in order to manage shared use of the ocean, improve fisheries and natural resource management, and deter and interdict illegal, unreported, or unregulated fishing and associated human trafficking, including forced labor and oppressive child labor.
(b)Requirement for fishing vessels To have automatic identification systemsSection 70114(a)(1) of title 46, United States Code, is amended— (1)by inserting in the United States exclusive economic zone, or on the high seas, after States,; 
(2)by redesignating subparagraph (D) as subparagraph (E); and (3)by inserting after subparagraph (C) the following:

(D)A fishing vessel, fish processing vessel, and fish tender vessel of more than 50 feet overall in length.. (c)Availability of dataSection 70114 of title 46, United States Code, is amended by adding at the end the following:

(c)Availability of dataThe Secretary shall make data collected by the Coast Guard Nationwide Automatic Identification System available to the public in archived form, and to governments and government-sponsored entities upon request and approval pursuant to Commandant Instruction 5230.80 and International Telecommunications Union Recommendation ITU–R M.1371–3.. (d)Authorization of appropriationsThere is authorized to be appropriated to the Secretary for fiscal year 2022, $5,000,000, to remain available until expended, to purchase automatic identification systems for fishing vessels, fish processing vessels, fish tender vessels more than 50 feet in length, as described under this title and the amendments made by this title.

